DETAILED ACTION
This is in Applicant’s reply dated 2/12/21.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by “VIVO, “Discussion on the Channel Access Procedures”, 3GPP TSG RAN WG1 Meeting # 94, R1-1808237, Gothenburg, Sweden, Aug. 20-24, 2018” hereafter VIVO94 (included in IDS).


Regarding Claim 1 (Currently Amended),
An apparatus comprising: a processor configured to cause a device to: wirelessly communicate according to a first radio access technology (RAT) within a first bandwidth part (BWP) of a frequency spectrum in which wireless communications according to one or more other RATs also take place [VIVO94: Sec. 2.2; Fig. 2; UE is connected to a Pcell via an active BWP in the licensed spectrum; UE will be informed via the active DL BWP in the licensed spectrum and switch to the active DL BWP in the unlicensed spectrum if it is different from the previous active DL BWP; in the case of SA operation in order to obtain the active DL BWP, UE needs to monitor all the configured DL BWPs simultaneously]; 

receive information instructing the device to communicate within a second BWP of the frequency spectrum in response to a successfully completed listen-before-talk (LBT) procedure within a specified portion of the second BWP [VIVO94: information == PDCCH in each DL BWP or DCI; LBT == channel sensing result; Sec. 2.2; Fig. 2; the UE is connected to a Pcell via an active BWP in the licensed spectrum; the active BWP in the unlicensed spectrum depends on the channel sensing result; UE will be informed via the active DL BWP in the licensed spectrum and switch to the active DL BWP in the unlicensed spectrum if it is different from the previous active DL BWP; in the case of SA operation in order to obtain the active DL BWP, UE needs to monitor all the configured DL BWPs simultaneously; only PDCCH in each DL BWP needs to be monitored; when a PDCCH is detected, the corresponding DL BWP will be the active DL BWP for this UE; sub-band LBT can be performed to avoid the 

wherein the second BWP contains the first BWP and the first BWP does not contain the specified portion of the second BWP [VIVO94: Sec. 2.2; UE can be configured with a wide DL BWP which is overlapping with all other configured DL BWPs, as shown in Figure 2; the dashed rectangle is BWP4 with bandwidth equal to the summation of the bandwidth of BWP1, BWP2, and BWP3; Sec. 2.2; Fig. 3; UE2 is transmitting in active BWP3; sub-band 1-3 being detected as IDLE can be used for data transmission by UE1];

begin communicating within the second BWP in response to receiving the information [VIVO94: Sec. 2.2; Fig. 3; UE2 is transmitting in active BWP3; sub-band 1-3 being detected as IDLE can be used for data transmission by UE1; Sec. 2.3; UE will transmit only within its active UL BWP]. 

Regarding Claim 2,
wherein the information is comprised in downlink control information [VIVO94: Sec. 2.3; BWP can be activated by DCI (i.e. downlink control information)]. 

Regarding Claim 3,
wherein the processor is configured to cause the device to receive the information from a base station [VIVO94: Sec. 2.2; in the case of SA operation in order to obtain the active DL BWP, UE needs to monitor all the configured DL BWPs simultaneously; only PDCCH in each DL BWP needs to be monitored; when a PDCCH is detected, the corresponding DL BWP will be the active DL BWP for this UE]. 

Regarding Claim 4,
wherein the frequency spectrum includes an unlicensed frequency spectrum [VIVO94: Sec. 2.2; it is suggested that LBT can be performed in the unit of 20MHz in order to reduce the impact on the surrounding WiFi systems; both BWP-specific and sub-band LBT scheme should be investigated for NR unlicensed spectrum; Sec. 2.3; since the transmission of the UE is only performed in the active UL BWP, and the LBT should be performed in a unit of 20MHz when WiFi (unlicensed) is present]. 

Regarding Claim 5,
wherein the processor is configured to cause the device to monitor the first BWP for an initial signal that carries control information, subsequent to a successfully completed LBT procedure within the first BWP [VIVO94: Sec. 2.2; the active BWP in the unlicensed spectrum depends on the channel sensing result; UE will be informed via the active DL BWP in the licensed spectrum and switch to the active DL BWP in the unlicensed spectrum if it is different from the previous active DL BWP; Sec. 2.3; since 

Regarding Claim 6,
wherein the processor is configured to cause the device to switch back to communicating within the first BWP in response to one or more of: a channel occupancy time for present wireless communications of the device ending; or expiration of a BWP-inactivity timer Sec. 2.3; BWP can be activated by DCI (i.e. downlink control information), timer, or RRC signaling]. 
Note:
Activation by a timer inherently includes expiration of the timer.

Regarding Claim 7,
wherein the first BWP is a narrowband BWP [VIVO94: Sec. 2.2; Fig. 2; UE is connected to a Pcell via an active BWP in the licensed spectrum]. 

Regarding Claim 8,
wherein the device is one of a group of devices [VIVO94: Sec. 2.2; Fig. 3; the BWP1 of UE1 is a wideband BWP, which is overlapped with the frequency range of BWP1, BWP2, and BWP3 of UE2], 

wherein each respective device in the group of devices operates in a different respective default BWP of the frequency spectrum assigned to the respective device 
Note:
Active BWP3 of UE2 serves as default BWP, while any of subband1 to subband3 of UE1 serve as default BWP.

Regarding Claim 9,
wherein the different respective default BWPs assigned to the group of devices are non-overlapping [VIVO94: Sec. 2.2; Fig. 3; a wideband BWP can be sensed by several subband LBTs as shown in Fig. 3; all the IDLE subbands can be used for data transmission, for example, the subband4 is detected as BUSY since it is interfered by the active BWP3 of UE2, subband 1-3 are detected as IDLE, then the frequency range from subband1 to subband3 can be used for data transmission by UE1]. 
Note:
Active BWP3 of UE2 and any of subband1 to subband3 of UE1 are non-overlapping. 

Regarding Claim 10,
wherein remaining BWPs of the frequency spectrum not assigned as the different respective default BWPs overlap to ensure better spectrum efficiency [VIVO94: Sec. 2.2; Fig. 3; a wideband BWP can be sensed by several subband LBTs as shown in Fig. the subband4 is detected as BUSY since it is interfered by the active BWP3 of UE2, subband 1-3 are detected as IDLE, then the frequency range from subband1 to subband3 can be used for data transmission by UE1]. 
Note:
BWP3 of UE2 overlaps with subband4 of UE1.
Regarding Claim 11,
wherein a size of the specified portion of the second BWP is defined according to a type of expected interference from communications performed according to the one or more other RATs in the frequency spectrum [VIVO94: type of interference == LBT with bandwidth larger than 20MHz (i.e. BWP-specific LBT) or subband LBT to avoid interference between narrowband BWP and the wideband BWP; Sec. 2.2; in Fig. 2, an illustration is shown of BWP-specific LBT scheme; the active DL BWP in the unlicensed spectrum depends on channel sensing result; UE will be informed via the active DL BWP in the licensed spectrum and switch to the active DL BWP in the unlicensed spectrum if it is different from the previous active DL BWP; Sec. 2.2; Fig. 3; a wideband BWP can be sensed by several subband LBTs as shown in Fig. 3; all the IDLE subbands can be used for data transmission, for example, the subband4 is detected as BUSY since it is interfered by the active BWP3 of UE2, subband 1-3 are detected as IDLE, then the frequency range from subband1 to subband3 can be used for data transmission by UE1]. 

Regarding Claim 12 (Currently Amended),


wirelessly communicate according to a first radio access technology (RAT) over a first carrier corresponding to a first frequency band in which wireless communications according to one or more other RATs also take place [VIVO94: Sec. 2.2; Fig. 2; UE is connected to a Pcell via an active BWP in the licensed spectrum; UE will be informed via the active DL BWP in the licensed spectrum and switch to the active DL BWP in the unlicensed spectrum if it is different from the previous active DL BWP; in the case of SA operation in order to obtain the active DL BWP, UE needs to monitor all the configured DL BWPs simultaneously]; 

receive information instructing the device is to communicate over a second carrier corresponding to a second frequency band in which wireless communications according to one or more other RATs also take place, in response to a successfully completed a listen-before-talk (LBT) procedure within the second frequency band [VIVO94: information == PDCCH in each DL BWP or DCI; LBT == channel sensing result; Sec. 2.2; Fig. 2; the UE is connected to a Pcell via an active BWP in the licensed spectrum; the active BWP in the unlicensed spectrum depends on the channel sensing result; UE will be informed via the active DL BWP in the licensed spectrum and switch to the active DL BWP in the unlicensed spectrum if it is different from the previous active DL BWP; in the case of SA operation in order to obtain the active DL BWP, UE  needs to be monitored; when a PDCCH is detected, the corresponding DL BWP will be the active DL BWP for this UE; sub-band LBT can be performed to avoid the interference between narrowband BWP and wideband BWP; Sec. 2.3; since the transmission of the UE is only performed in the active UL BWP, and the LBT should be performed in a unit of 20MHz when WiFi (unlicensed) is present, it is reasonable to define the bandwidth of the active UL BWP as the maximum nominal channel bandwidth of the UE; Sec. 2.3; BWP can be activated by DCI (i.e. downlink control information)], 

wherein the second frequency band is not contiguous with the first frequency band [VIVO94: Sec. 2.2; Fig. 3; a wideband BWP can be sensed by several subband LBTs as shown in Fig. 3; all the IDLE subbands can be used for data transmission, for example, the subband4 is detected as BUSY since it is interfered by the active BWP3 of UE2, subband 1-3 are detected as IDLE, then the frequency range from subband1 to subband3 can be used for data transmission by UE1]. 
Note:
Active BWP3 of UE2 and any of subband1 to subband3 of UE1 are non-overlapping. 

and communicate over the second carrier while also communicating over the first carrier in response to receiving the information [VIVO94: Sec. 2.2; Fig. 2; UE is connected to a Pcell via an active BWP in the licensed spectrum; Sec. 2.2; Fig. 3; UE2 

Regarding Claims 13-14, which recite the same claim limitations as those in claims 2 and 5 above, the same rationale of rejection as presented for claims 2 and 5 is applicable.

Regarding Claims 16-20, which recites a non-transitory memory element storing instructions executable by a processor to cause a device having the same claim limitations as those in claims 1-2, 4-6, and 8-10; the same rationale of rejection as presented above for claims 1-2, 4-6, and 8-10 is applicable.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over VIVO94 in view of Jeon513 (US 2019/0289513).

Regarding Claim 15 (Currently Amended),
VIVO94 teaches that UE is connected to a Pcell via an active BWP in the licensed spectrum; and UE will transmit only within its active UL BWP.  It also teaches that if a subband is detected as busy, the control information can be sent from other idle subband [VIVO: Sec. 2.2; 2.3].

However, VIVO94 does not teach that the device receives second information instructing the device to no longer communicate within the second frequency band; and cease communicating within the second frequency band while still operating in the first frequency band in response to receiving the second information.

POSITA would have considered Jeon513’s power saving technique of switching to default BWP when a DCI triggered timer expires for an active BWP and would have incorporated that into VIVO94’s switching of subbands.

Jeon513 teaches:
wherein the processor is configured to cause the device to: receive second information instructing the device to no longer communicate over the second carrier; a wireless device may deactivate the active BWP, switch to the default BWP, stop the timer, and/or flush (or not flush) all HARQ buffers associated with the original BWP; 0256; a single scheduling DCI may switch the wireless device's active BWP from one to another; an active DL BWP may be deactivated by means of timer for a wireless device to switch its active DL bandwidth part to a default DL bandwidth part; a narrower BWP may be used for DL control monitoring and a wider BWP may be used for scheduled data; small data may be allowed in the narrower BWP without triggering BWP switching]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of VIVO94 and Jeon513 because the wireless device may move to a default BWP in order to save power [Jeon: 0252].

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.

in which wireless communications according to one or more RATs also take place.”  Same argument is also presented for claim 12 on page 9.
Examiner’s Response:
The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.  The claim limitation merely recites “wirelessly communicate according to a first … RAT within a first … BWP of a frequency spectrum in which wireless communications according to one or more other RATs also take place”.  The claim limitation does not same frequency spectrum” is also not discernible from the claim limitations.  
Under the BRI standard in view of Applicant’s Specification, the “frequency spectrum” in the limitations has been construed as referring to “a frequency domain”.  In VIVO94, the first BWP has been mapped as active BWP arising as (a) licensed-indicated active BWP in unlicensed spectrum or (b) by monitoring all configured BWPs in unlicensed spectrum, whereas the second BWP is in unlicensed spectrum.  The active DL BWP in the licensed spectrum is used for informing the UE about which active DL BWP in the unlicensed spectrum to switch to.  In another embodiment of VIVO94, in case of SA (stand-alone) operation, the first BWP as active BWP arises from monitoring and detecting PDCCH in all configured DL BWPs in unlicensed spectrum.  Specifically, in order to obtain active DL BWP, UE monitors all configured DL BWPs simultaneously.  When a PDCCH is detected, the corresponding DL BWP will be the active DL BWP for this UE.  See VIVO94 [Sec. 2.2; Fig. 2].  In conclusion, the first BWP as active BWP, arising from (a) informing via DL BWP in licensed spectrum about which DL BWP to switch to in unlicensed spectrum or (b) monitoring all configured DL BWPs and detecting PDCCH in case of stand-alone (SA) operation due to no Pcell in the licensed spectrum for active BWP indication, reads on a first … BWP of a frequency spectrum in which wireless communications according to one or more other RATs also take place.

II.	Applicant argues regarding claims 1 and 6 on page 7 of the Remarks section that VIVO94 does not teach that “second BWP contains the first BWP and the first BWP 
Examiner’s Response:
For purposes of brevity, please see the response to Argument I above that explains in detail how first BWP in VIVO94 has been construed and is not merely an active BWP in the Pcell frequency spectrum.  VIVO94 teaches second BWP as wide BWP4 having bandwidth that is equal to summation of the bandwidth of BWP1, BWP2, and BWP3, as shown in Fig. 2 [VIVO94: Sec. 2.2].  In other words, BWP4 is overlapping with all the other configured DL BWPs, as shown in Fig. 2.  In this Fig. 2, BWP3 is shown as active BWP, thus reading on first BWP.  Now gNB can perform LBT in the non-overlapped smaller DL BWPs (i.e. BWP1 and BWP2), which reads on “the specified portion of the second BWP”.  Moreover, BWP3 (mapped to first BWP) does not contain this specified portion of the second BWP.  If all the smaller non-overlapping DL BWPs (i.e. BWP1 and BWP2) are detected as idle, gNB can perform transmission in the wide DL BWP [VIVO: Sec. 2.2].       
	VIVO94 also teaches with respect to Fig. 3 LBT within a specified portion of second BWP, where first BWP does not contain the specified portion of the second BWP.  UE2 is transmitting in active BWP3 (mapped to first BWP), which will interfere with BWP1 (mapped to second BWP) of UE1.  If single LBT is performed (i.e. LBT on BWP1), the whole BWP1 may be detected as BUSY, and the other idle parts of the BWP1 will be wasted.  As a result, sub-band LBT can be performed between the specified portion of the second BWP” (i.e. BWP1).  Sub-band 4 is detected as BUSY since it is inferred by active BWP3 (mapped to first BWP) of UE2, thus reading on first BWP does not contain the specified portion of the second BWP.  See [VIVO: Sec. 2.2; Fig. 3].    
  
III.	Applicant argues regarding claims 1 and 16 on page 8 of the Remarks section that VIVO94 does not teach the claimed “communicate within a second BWP of the frequency spectrum in response to the device having successfully completed LBT procedure within a specified portion of the second BWP”, where the active BWP and specified portion of the second BWP are both contained in the second BWP, whereas VIVO94 requires all smaller BWPs to be detected as idle.
Examiner’s Response:
For purposes of brevity, please see the response to Arguments I & II above.

IV.	Applicant argues regarding claims 1 and 16 on pages 8-9 of the Remarks section that VIVO does not teach expanding communication to a wider BWP from a narrow BWP that is contained in the wider BWP, with the expanding performed as a result of a successful LBT procedure in another portion of the wider BWP that is non-overlapping with the narrow BWP in which the device is communicating.  Same argument is also presented for claim 12 on page 9.
Examiner’s Response:
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468